Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 11/8/2022 is acknowledged.  While the election was made without traverse the applicant nonetheless argues the traversal on the grounds that considering all species would not present a serious burden.  The is not found persuasive because the different structures of the fitting portion would require different areas of search presenting a serious search burden.
Applicant contends that claims 1-2, 7-9, 11-13 and 15-16 read on the elected species.  The examiner finds claim 11 does not read on the elected species because it includes a thread not found in the elected species, but finds claims 18 and 20 do read on the elected species.  Therefore, only claims 3-6, 10-11, 14, 17, 19 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 12-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (US 2012/0282061).  Chiu discloses a welding connection element (1) comprising an assembly portion (12) and a body (11).  The body comprises a fitting fastening portion (2) with an elastic element (3) pressing against the fitting fastening portion such that a diameter of the fitting fastening portion can be shrunken by top-down applying an interface of an object to be fastened (51).  The assembly portion includes a welding surface configured to be welded to an object (p.[0024]) and includes a shoulder (123) with a width more than the fitting fastening portion.  Since the claims are directed to the welding connection element the limitations to the carrier, carrier cover, tool, comparison device and intermediate body are all recitations of intended use of which the welding element of Chiu would be capable of.  Similarly, again because claims are directed to the welding connection element the limitations to the object being a PCB, the solder on the object and assembled portion are also recitations of intended use of which the welding element of Chiu would be capable of.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu as applied to claim 1 above, and further in view of Jordan (US 4,403,102).  Chiu does not disclose the welding surface to include a layer of copper, tin or nickel.  Jordan discloses welding connection element (20) with a tin layer (abstract).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the welding surface of Chiu with a tin layer as disclosed in Jordan in order to aid in soldering as discussed in Jordan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen (US 6,979,156), Lin (US 6,764,264) and Franco (US 6,814,530) are all cited to teach a welding connection element soldered to a circuit board with Chen and Lin further teaching an automation process.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677